Title: From George Washington to Major General Charles Lee, 10 December 1776
From: Washington, George
To: Lee, Charles



Dr Sir
Trenton Falls Decr 10th 1776

I last night received your favor by Colo. Humpton & were it not for the weak and feeble state of the force I have, I should highly approve of your hanging on the Rear of the Enemy and establishing the Post you mention; But when my situation is directly opposite to what you suppose it to be, and when Genl Howe is pressing forward with the whole of his Army except the Troops that were lately embarked & a few besides left at N. York, to possess himself of Philadelphia, I cannot but request and entreat you & this too by the advice of all the Genl Officers with me, to march and join me with your whole force with all possible expedition. The utmost exertions that can be made, will not be more than sufficient to save Philadelphia, without the aid of your force, I think there is but little if any prospect of doing it. I refer you to the Route Majr Hoops would inform you of. The Enemy are now extended along the Delaware at Several places. By a prisoner who was taken last night, I am told that at Penny Town there are two Battallions of Infantry—3 of Grenadiers, The Hessian Grenadiers, 42d of Highlanders & 2 Others—Their object doubtless is to pass the river above us or to prevent your joining me. I mention this that you may avail yourself of the information. do come on, your arrival may be happy & if it can be effected without delay may be the means of preservg a City whose loss must prove of the most fatal consequence to the Cause of America. I am &c.

pray exert your influence & bring with you All the Jersey Militia you possibly can, Let them not suppose their State is lost or in any danger because the Enemy are pushing thro it. if you think Genl Sinclair or Genl Maxwell would be of Service to command em I would send either.

